DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.        A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 01/05/2021.
Claims 1, 3, 8-9, 16-17 and 24 have been amended.
Claims 4, 12, 25, and 26 have been cancelled.
No claims have been added.
Claims 1-3, 5-11, 13-24, and 27-28 are pending and are presented for examination on the merits.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 1-3, 5-11, 13-24, and 27-28, the claimed invention is directed to an abstract idea without significantly more because:
•             Claim 1 recites:
              executing instructions via the processor that, when executed, the instructions provide a blockchain services interface between the DLT host and a blockchain operated by the DLT host; 
             receiving a collaborative document signed by a first collaborator from a collaborative document processing [manager] application; 
             creating a blockchain asset comprising the collaborative document;
             creating a blockchain transaction comprising the blockchain asset and a blockchain asset identifier associated with the first collaborator having signed the collaborative document, wherein an individual associated with the blockchain asset is uniquely identifiable to tenants of the [database] blockchain based on the blockchain asset identifier; 
              broadcasting the blockchain transaction into circulation on the [database]  blockchain via the blockchain services interface; Attorney Docket No.: 37633.6310B (A3236US2)Claims 
              Serial No.: 15/885,811-2 -Examiner: Zhang, Duanreceiving validation of the blockchain transaction via the blockchain services interface, wherein the validation is from a second collaborator for the same collaborative document; 
              validating, at the DLT host, that the second collaborator has verified the signature of the first collaborator by determining the second collaborator has applied a counter-signature to the collaborative document; and 
              committing the validated blockchain transaction onto the [database] blockchain.
•             Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a system and method, which are statutory categories of invention.
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of creating a transaction comprising an asset and a collaborative document, receiving validation of the transaction, validating the collaborative document and committing the validated transaction onto a database (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors, or agreements in the form of contracts) but for the recitation of additional claim elements. Claims 9 and 17 recite similar abstract idea.  That is, other than reciting executing instructions via the processor that, when executed, the instructions provide a blockchain services interface between the DLT host and a blockchain operated by the DLT host; collaborative document processing application; blockchain; blockchain services interface; and DLT host, nothing in the claim precludes the language from being considered as performed manually by a person. For example, a person is capable of receiving a collaborative document signed by a first collaborator from a collaborative document processing manager, creating an asset comprising the collaborative document, creating a transaction comprising the asset and an asset identifier, broadcasting the transaction on a database, receiving validation of the transaction, validating that a second collaborator has verified the signature of the first collaborator, and committing the validated transaction onto the database.
•             A similar analysis can be applied to dependent claims 2-3, 5-8, 10-11, 13-16, 18-19, 20-24, and 27-28, which further recite the abstract idea of receiving inputs regarding the collaborative document, receiving the transaction from the database, providing the collaborative document to the collaborative document processing manager, receiving validation regarding the collaborative document, broadcasting the validated transaction onto the database.
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim executing instructions via the processor that, when executed, the instructions provide a blockchain services interface between the DLT host and a blockchain operated by the DLT host; collaborative document processing application; blockchain services interface; and DLT host, merely use a generic computer device and generic computer components as a tool to perform an abstract idea. Furthermore, the additional claim elements(s) such as “blockchain” generally link the use of the judicial exception to a particular technological environment or field of use of blockchain. 
•             A similar analysis can be applied to dependent claims 2, 5-8, 10, 13-16, 18, 20-24, and 27-28 which include additional claim elements such as “processor”, “memory”, “user interface”, “collaborative document processing application”, “DLT host” merely uses a computer as a tool to perform an abstract idea, and additional elements such as “blockchain” that generally link the use of the judicial exception to a particular technological environment or field of use of blockchain.
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The 
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
               Therefore, claims 1-3, 5-11, 13-24, and 27-28 are rejected under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 9-12, 17-20, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (U.S. 20170085545).
Regarding claims 1, 9 and 17, a first embodiment of Lohe discloses:
          a memory to store instructions (See at least paragraph [0442] of Lohe);
          a set of one or more processors (See at least paragraph [0442] of Lohe);
          a non-transitory machine-readable storage medium that provides insturctions that, when executed by the set of one or more processor, the instructions stored in the memory are configurable to cause the system to perform operations (See at least paragraph [0459] of Lohe) comprising:
           executing instructions via the processor that, when executed, the instructions provide a blockchain services interface between the DLT host and a blockchain operated by the DLT host (By disclosing, “the participants may engage in a bilateral transaction using a user interface triggerable smart contract, which may be generated using a GUI illustrated in the figure. The GUI may facilitate specifying data (e.g., terms) associated with the smart contract, which 
           receiving a collaborative document signed by a first collaborator from a collaborative document processing application (By disclosing, “the smart contract generating request may be obtained as a result of a participant using a smart contract generator (e.g., a website, an application) to generate a smart contract”; and “the smart contract request may include data such as…contract parties, …, a cryptographic signature…”; the table in paragraph [0329] indicates that the cryptographic signature is the signature of Participant A; and “The SOCOACT server may notify Participant A and/or Participant B that the smart contract has been signed by both parties and submitted to the block chain …” (See at least paragraph [0341],  [0329] and [0332] of Lohe));
           creating a blockchain asset comprising the collaborative document (By disclosing, “SOCOACT allows for the creation of digital assets”; and the asset can include smart contracts (See at least paragraph [0121], [0329]-[0340]
 of Lohe)); 
            creating a blockchain transaction comprising the blockchain asset and a blockchain asset identifier associated with a first collaborator having signed the collaborative document (By disclosing, a transaction can be created upon creating a blockchain digital asset; “[f]inancial institutions would make a permissioned block chain where all counter parties know each other” which infers that a  blockchain asset identifier associated with a participating party existed; 
            broadcasting the blockchain transaction into circulation on the blockchain via the blockchain services interface (By disclosing, “the transaction is then broadcast to the Bitcoin network”; “the user may submit a verification transaction to the block chain”; and “A user interface component 5817 is a stored program component that is executed by a CPU. …. The user interface may contain, communicate, generate, obtain, and/or provide program component, system, user, and/or data communications, requests, and/or responses”  (See at least paragraph [0077], [0421], and [0466] of Lohe));
           receiving validation of the blockchain transaction via the blockchain services interface, wherein the validation is from a second collaborator for the same collaborative document (By disclosing, “An electronic coin may be a chain of digital signatures. Each owner transfers the coin to the next by digitally signing a hash of the previous transaction and the public key of the next owner and adding these to the end of the coin. A payee can verify the signatures to verify the chain of ownership”; “the smart contract may be stored in an arbitrary 80-byte header one may be allowed to send in a blockchain transaction”; Participant A may sign the contract and then Participant B may verify the contract and sign the contract; “The user interface may allow for the display, execution, interaction, manipulation, and/or operation of program components and/or system facilities 
           validating, at the DLT host, that the second collaborator has verified the signature of the first collaborator by determining the second collaborator has applied a countersignature to the collaborative document (By disclosing, “An electronic coin may be a chain of digital signatures. Each owner transfers the coin to the next by digitally signing a hash of the previous transaction and the public key of the next owner and adding these to the end of the coin. A payee can verify the signatures to verify the chain of ownership”; “The cryptographic signatures used in SOCOACT's blockchain are ECDSA signatures”; smart contracts can be included in transactions; Participant A may sign the contract and then Participant B may verify the contract and sign the contract; “The user interface may allow for the display, execution, interaction, manipulation, and/or operation of program components and/or system facilities through textual and/or graphical facilities” (See at least paragraph [0152], [0124], [0329]-[0332], [0347], [0225]-[0233], [0466] and Fig. 22 of Lohe)); and
          committing the validated blockchain transaction onto the blockchain (By disclosing, “[t]he network groups transactions into blocks, confirms that the transactions are valid, and adds the block to the blockchain” (See at least paragraph [0077] of Lohe)).  
          The first embodiment of Lohe does not disclose:
            wherein an individual associated with the blockchain asset is uniquely identifiable to tenants of the blockchain based on the blockchain asset identifier.
           However, a second embodiment of Lohe teaches:
           wherein an individual associated with the blockchain asset is uniquely identifiable to tenants of the blockchain based on the blockchain asset identifier (By disclosing, “FIG. 17 shows a flowchart of a voting process for the SOCOACT. At a commencement of this process, appropriate personnel may receive a virtual coin representing each possible vote (step 1702). Each virtual coin may contain a hash of the person's SOCOACT identifier and the desired vote” (See at least paragraph [0209] and Fig. 17 of Lohe)).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of creating a blockchain transaction comprising the blockchain asset and a blockchain asset identifier as disclosed in a first embodiment of Lohe in view of a second embodiment of Lohe to include techniques of uniquely identifying an individual associated with the blockchain asset to tenants of the blockchain based on the blockchain asset identifier. Doing so would result in an improved invention because the identity of the individual associated with the blockchain asset can be disclosed to the nodes of the distributed ledger, thus the identity of the individual can be recorded and validated for the blockchain transaction, therefore increasing the accuracy and the security of the blockchain transaction.   

Regarding claims 2, 10, and 18, Lohe further discloses:
          receiving input regarding the collaborative document from the first collaborator via a user interface for the collaborative document processing application (By disclosing, a GUI for sending the request for generating smart contracts (See at least paragraph [0341]-[0342] of Lohe)); and 
         wherein the receiving of the collaborative document from the collaborative document processing application comprises receiving, by the DLT host, the input regarding the collaborative document from the collaborative document processing application (By disclosing, “the smart contract request may include data such as a request identifier, contract type, contract parties, contract terms, contract inputs, oracles for external inputs,…” (See at least paragraph [0329] of Lohe)).  

Attorney Docket No.: 37633.6310B (A3236US2)Claims Serial No.: 15/885,811-2-document from the collaborative document processing application (By disclosing, “the smart contract request may include data such as a request identifier, contract type, contract parties, contract terms, contract inputs, oracles for external inputs,…” (See at least paragraph [0329] of Lohe)).  Regarding claims 3, 11, and 19, Lohe discloses limitations of claim 1 and 2. Lohe further discloses:
            wherein receiving the input regarding the collaborative document from the first collaborator comprises (By disclosing, “the smart contract request may include data such as a request identifier, contract type, contract parties, contract terms, contract inputs, oracles for external inputs, a cryptographic signature, a smart contract address, and/or the like”; and “the client may provide the following example smart contract request, substantially in the form of a HTTP(S) POST :
receiving input regarding one or more of an identifier of the first collaborator (By disclosing, “Participant A signature” (See at least the table of paragraph [0329] of Lohe)), 
receiving identification of one or more additional collaborators (By disclosing, “Participant A, Participant B” (See at least the table of paragraph [0329] of Lohe)), 
receiving a message to be exchanged between the first collaborator and the additional collaborator(s) (By disclosing, “contract terms” (See at least the table of paragraph [0329] of Lohe)), 
receiving all or a portion of the collaborative document (By disclosing, “contract terms” (See at least the table of paragraph [0329] of Lohe)),
receiving the first collaborator’s signature of the collaborative document (By disclosing, “Participant A signature” (See at least the table of paragraph [0329] of Lohe)), and 
receiving a transaction regarding all or the portion of the collaborative document, wherein the transaction requires at least one of an insert, a modify, or a delete operation (By disclosing, the smart contract may be stored in an arbitrary 80-byte header one may be allowed to send in a blockchain transaction”; the header can be updated (See at least paragraph [0347], [0234]-[0235], [0204] of Lohe)).

Attorney Docket No.: 37633.6310B (A3236US2)Claims Serial No.: 15/885,811-2-document from the collaborative document processing application (By disclosing, “the smart contract request may include data such as a request identifier, contract type, contract parties, contract terms, contract inputs, oracles for external inputs,…” (See at least paragraph [0329] of Lohe)).  Regarding claims 12 and 20, Lohe further discloses:
          receiving validation of the blockchain transaction from a second collaborator on the collaborative document that verified the first collaborator's signature of the collaborative document (By disclosing, a payee can verify the signature of a payer to verify the transaction (See at least paragraph [0152] of Lohe)).  Attorney Docket No.: 37633.6310B (A3236US2)Claims Serial No.: 15/885,811-2-document from the collaborative document processing application (By disclosing, “the smart contract request may include data such as a request identifier, contract type, contract parties, contract terms, contract inputs, oracles for external inputs,…” (See at least paragraph [0329] of Lohe)).  

Regarding claim 28, Lohe further discloses:
          receiving a smart contract document or portion thereof from the collaborative document processing application (By disclosing, “the smart contract generating request may be obtained as a result of a participant using a smart contract generator (e.g., a website, an application) to generate a smart contract”; (See at least paragraph [0341] of Lohe)).


Claims 5-8, 13-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (U.S. 20170085545), in view of Hopkins III et al. (U.S. 10521780).
Regarding claims 5, 13, and 21, Lohe further discloses:
          receiving the blockchain transaction broadcasted into circulation on the blockchain (By disclosing, “[n]ew transactions are broadcast to all nodes”; 
          receiving validation regarding the collaborative document from a second collaborator on the collaborative document that verified the first collaborator's signature of the collaborative document (By disclosing, “the smart contract request may include data such as…contract parties”; a payee can verify the signature of a payer to verify the transaction; and “[t]he network groups transactions into blocks, confirms that the transactions are valid, and adds the block to the blockchain” (See at least paragraph [0329], [0152] and [0077] of Lohe)); and 
         broadcasting the validated blockchain transaction into circulation on a blockchain (See at least paragraph [0168] and Fig. 6 of Lohe). 
         Lohe does not disclose, but Hopkins, however, discloses:
         providing the collaborative document or portion thereof from the received broadcasted blockchain transaction to the collaborative document processing application (By disclosing, a smart contract can be provided to an application (See at least Col 1 line 58-Col 2 line 9 of Hopkins)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Lohe in to include techniques of providing the collaborative document or portion thereof from the received broadcasted blockchain transaction to a collaborative document processing application as disclosed by Hopkins.  Doing so would result 

Regarding claims 6, 14, and 22, Lohe further discloses:
           receiving the validation of the blockchain transaction, responsive to receiving the validated blockchain transaction broadcasted into circulation on the blockchain (By disclosing, “the transaction is then broadcast to the Bitcoin network. The network groups transactions into blocks, confirms that the transactions are valid, and adds the block to the blockchain” (See at least paragraph [0077] of Lohe)).  

Regarding claims 7, 15, and 23, Lohe further discloses:
          receiving validation regarding the collaborative document from the second collaborator via a user interface for the collaborative document processing application (By disclosing, a user interface component that can communicate requests and responses (See at least paragraph [0077] of Lohe)).

Regarding claims 8, 16, and 24, a first embodiment of Lohe further discloses:
          receiving a second collaborative document or portion thereof from the collaborative document processing application (By disclosing, “the smart contract 
          creating a second blockchain asset comprising the second collaborative document or portion thereof (By disclosing, “SOCOACT allows for the creation of digital assets”; and the created assets can include the contract parities of the smart contracts (See at least paragraph [0121] of Lohe));
          creating a second blockchain transaction comprising the second blockchain asset and a second blockchain asset identifier associated with the second collaborator that countersigned the second collaborative document (By disclosing, “[f]inancial institutions would make a permissioned block chain where all counter parties know each other” which infers that a  blockchain asset identifier associated with a participating party existed; “[t]hen counter parties can go to the SOCOACT facility and exchange existing assets”; and “contract parties may provide cryptographic signatures to indicate that they agree to the smart contract” (See at least paragraph [0121] and [0346] of Lohe));
          broadcasting the second blockchain transaction into circulation on the blockchain (By disclosing, “the transaction is then broadcast to the Bitcoin network” (See at least paragraph [0077] of Lohe)); 
          receiving validation of the second blockchain transaction, responsive to broadcasting the second blockchain transaction in the blockchain (By disclosing, 
           committing the validated second blockchain transaction in a second block to the blockchain (By disclosing, “[t]he network groups transactions into blocks, confirms that the transactions are valid, and adds the block to the blockchain” (See at least paragraph [0077] of Lohe)).
           A second embodiment of Lohe teaches:
           wherein an individual associated with a blockchain asset is uniquely identifiable to tenants of the blockchain based on a blockchain asset identifier (By disclosing, “FIG. 17 shows a flowchart of a voting process for the SOCOACT. At a commencement of this process, appropriate personnel may receive a virtual coin representing each possible vote (step 1702). Each virtual coin may contain a hash of the person's SOCOACT identifier and the desired vote” (See at least paragraph [0209] and Fig. 17 of Lohe)).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of creating a blockchain transaction comprising the blockchain asset and a blockchain asset identifier as disclosed in a first embodiment of Lohe in view of a second embodiment of Lohe to include techniques of uniquely identifying an individual associated with the second blockchain asset to tenants of the blockchain based on the second blockchain asset identifier. Doing so would result in an improved .   

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lohe et al. (U.S. 20170085545), in view of Nolan et al. (US 20190035018).
Regarding claim 27, Lohe does not disclose, but Nolan, however, discloses: 
          broadcasting the blockchain transaction into circulation on a sidechain
connected with the blockchain (By disclosing, “[t]he initial insurance transaction 806 is recognized, for example, by miners, and posted 808 to the sidechain 804 as an initial transaction 810” (See at least paragraph [0126] of Nolan)).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Lohe in to include techniques of broadcasting the blockchain transaction into circulation on a sidechain connected with the blockchain as disclosed by Nolan. Doing so would result in an improved invention because this would allow a subsequent transaction be implemented on the sidechain, since the sidechain can have its own miners and validation nodes and the sidechain network validates transactions and only periodically updates the root chain, thus .
Response to Arguments
 Applicant’s argument with regard to the rejection to the 35 U.S.C. § 101 rejection have been fully considered and is not persuasive.  
Applicant argues that the added limitation in the amendment places the claim into the purview of the patentable eligible subject matter. The Examiner, respectfully disagrees.  The Examiner notes that:
the additional element “blockchain” in the added limitation “wherein an individual associated with the blockchain asset is uniquely identifiable to tenants of the blockchain based on the blockchain asset identifier” is generally link the use of the judicial exception to a particular technological environment or field of use of blockchain. 
the functions recited in the claim such as “receiving…”, “creating…”, “broadcasting” and “committing…” are generic computer functions that can be performed by generic computers (Paragraph [0041]-[0043], and [0386]);
the functions recited in the claim such as “receiving…”, “creating…”, “broadcasting” and “committing…” can also performed manually without any additional elements; and
even if the functions recited in the claim such as “receiving…”, “creating…”, “broadcasting” and “committing…” are performed by generic 
Therefore, the rejection under 35 U.S.C. § 101 will be maintained.
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejection have been considered but are moot in view of a second embodiment of the Lohe prior art initiated by applicant’s amendment to the claims.
	
                                                        Conclusion     
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170300872 to Brown for disclosing system and method for managing transactions by using smart contracts.
US 20170005804 to Zinder for disclosing generating and processing blockchain transactions by using signed smart contracts.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUAN ZHANG/Examiner, Art Unit 3685  

/JAY HUANG/Primary Examiner, Art Unit 3685